Case 1:21-mc-00402-PKC Document 3-8 (Ex Parte) Filed 04/20/21 Page 1 of 2

we EE AR AR &

 

21 CV 0348

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

PEARSON EDUCATION, INC., ELSEVIER
INC., BEDFORD, FREEMAN & WORTH
PUBLISHING GROUP, LLC d/b/a MACMILLAN
LEARNING, CENGAGELEARNING,

INC., and MCGRAW HILL LLC,

Plaintiffs,
v.

DOES 1 - 39 d/b/a ABOOKS.ORG, ATRBOOKS.ORG,
AUDIOBOOKSBOOKSHOP.COM, AZ-
TESTBANK.COM, BUY-TEST-BANK.ORG,
COURSESEXAMS.COM, DOWNLOADAID.COM,
EBOOKCLEAR.COM, EASYTAXEXAM.COM,
EAZY QUIZ.COM, EDUWORKLAB.COM,
FINDTESTBANK.COM, GLORIA-SOLUTION-
MANUAL.COM, GROWMY GRADE.COM,
HOMEWORKMERIT.COM, ISMTESTBANK.COM,
JOYCEBROS.COM, LOVETESTBANK.COM,
MAXOOP.COM, NURSINGTB.COM,
RESOURCESFORINSTRUCTORS.COM,
TEACHINGRESOURCESHUB.COM,
SOLUTIONEXAM.COM, STAEQUIZ.COM,
TBZUIQE.COM, STUDENTS-CENTER.COM,
TEACHINGRESOURCESSTORE.COM,
TEST2020BANK.COM, TESTANDSOLUTION.COM,
TESTBANKBLOCK.COM, TESTBANKEXAM.COM,
TESTBANKRUSH.COM, TESTBANKSCORE.COM,
TESTBANKSOLUTIONMANUALOI.COM,
TESTBANKSONLINE.COM,
TESTBANKSUCCESS.COM,
TESTBANKTOWN.COM,

TESTBANK WORLD.BLOGSPOT.COM,
TESTTHEBANK.COM, THETESTBANK.ORG,
TUTORSECTION.COM, and VAROKEE.COM,

Defendants.

 

 

-
wa

[SEALED] [PROPOSED] TEMPORARY
SEALING ORDER
Case 1:21-mc-00402-PKC Document 3-8 (Ex Parte) Filed 04/20/21 Page 2 of 2

Plaintiffs, having moved to file a new civil case under seal in the traditional manner, in
paper form, and the Court having reviewed the application and having found sufficient cause under
Federal Rule of Civil Procedure 5.2(d) to order this case to be filed under seal, it is hereby

ORDERED this case may be filed under seal. The parties are directed to proceed in
accordance with the instructions for filmg under seal found in the Court’s ECF Rules &
Instructions, Rule 6.14, and present the case initiating documents to the Clerk of Court in the
traditional manner, in paper form.

The Clerk is directed to restrict access to this order to the selected party viewing level.

Dated:

New York, New York
A prl 2G 208

 

 

United States District Judge
